 In the Matter of CITY T RANSFORTATION COMPANY, EMPLOYERandDlvlsioN No. 1409, AMALGAMATED ASSOCIATION OF STREET, ELECTRICRAILWAY, AND MOTOR COACH EMPLOYEES' OF AMERICA, PETITIONERCaseNo. 16-RC-194.-Decided November 12,1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is the only local bus company in Abilene, Texas,a city of approximately 40,000 people, the metropolitan area of whichincludes approximately 55,000 people.Taxicabs are the only othermeans of local public transportation.During 1947 the Employer'sbusses travelled approximately 689,000 miles and carried approx-imately 3,026,584 passengers in and about Abilene; from such opera-tions the Employer received gross revenues of approximately $180,000.During 1947 and 1948 the Employer purchased from Texas dis-tributors, and at a total cost of approximately $90,780.50, four bussesof nationally known make.During 1947, the Employer purchasedtires at a cost of $5,220.82, gasoline and oil at a cost of $26,162.89,and repair parts and shop supplies at a cost of $18,195.79; all suchpurchases were made locally, but the tires, gasoline, and oil werenationally known products.At the present time the Employer hasa contract with a Texas distributor, which furnishes tires to it ona mileage fee basis; the tires are nationally known products manu-factured by an Ohio manufacturer.*Chairman Herzogand Members Houston and Gray.80 N. L. It. B., No. 55.270 CITY TRANSPORTATION COMPANY271The Employer furnishes bus service to or near two interstate rail-road depots, a bus depot serving four interstate bus lines, and an air-port serving two interstate airlines.The railroad and bus depots arealso served by the local taxicabs, and limousine service is availableat the airport; moreover, the bus line to the airport is not coordinatedwith the airline schedules, but is primarily for the benefit of theemployees of the airport and related establishments.There is nodirect evidence as to the number of interstate travelers using the Em-ployer's services, but because of the proximity and availability of suchservices, particularly to the rail and bus passengers, it is reasonableto assume, and we find, that such travelers do make use of theEmployer's services.The Employer also furnishes bus service to or near a number ofmanufacturing and wholesaling establishments whose products eithermove in interstate commerce, or who are otherwise engaged in ac-tivitieswhich affect commerce, and who employ approximately 10percent of the approximately 17,500 gainfully employed persons inthe community.Specific testimony was adduced with respect to theservice furnished by the Employer's busses to the employees of 6 suchestablishments.A representative of one such establishment testifiedthat 25 percent of its 150 employees depend on the Employer's bussesto get to and from work; another that from 5 to 10 percent of its 375employees depend on such service; and a third that approximately 5percent of its 100 to 400 employees (depending on the season) were de-pendent on the Employer's busses.The Employer asserts that approximately 40 to 50 percent of itsrevenue is derived from transporting students attending the variousuniversities and colleges, public schools, and trade schools located inthe community, and that the majority of its remaining passengersare shoppers.On the basis of all the facts, therefore, we are convinced, and wefind, contrary to the contention of the Employer, that the Employer isengaged in activities affecting commerce within the meaning of theAct.'2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.'There are approximately 12,000 students attending such institutions of learning.2Matter of Amarillo Bus Company,78 N. L. R. B. 1103;Matter of Lynchburg TransitCompany, 79 N.L. R. B. 546. 272DECISIONS OF NATIONAL LABOR RELATIONS BOAR)4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All bus operators employed by the Employer in Abilene, Texas,excluding supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of- collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in Section 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by Division No. 1409, Amalgamated Association of Street,Electric Railway, and Motor Coach Employees of America.